Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 was filed after the mailing date of the Final office action on 03/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application, received on 08/05/2020. In the RCE, applicant has amended claims 1, 5, 13 and 17. Claims 2-4, 6-12, 14-16 and 18-23 remain original.
For this office action, claims 1-23 have been received for consideration and have been examined. 


Response to Arguments
Claim rejections under 35 U.S.C. § 103
	Applicant’s remarks and amendments with regards to claim rejections under 35 U.S.C. § 103 have been reviewed by the examiner, and found to be persuasive. Therefore rejection has been withdrawn. However upon further consideration, claims are rejected based on new amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Dependent claims are also rejected due to same reasoning as applied to their parent claims. 
According to MPEP 2173.02(II) "If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b), is appropriate."
The following clauses should be the basis for an indefiniteness rejection due to the reasoning set forth above (potential infringer unable to avoid infringement because it's unclear if these clauses are required for infringement or not, or how they affect the scope of the 1, 13 and 17) or the scope of the claimed structure of the device (for claim 17)).
Following are the clauses in the independent claims which render the claims indefinite:
Second limitation recites, “wherein1 each of the one or more data networks is configured to provide narrower geographic access to the select vehicle than a security network and the one or more data networks exclude the security network, 
wherein2 the select vehicle is configured to communicate with the one or more data networks via a first interface of two or more wireless communication interfaces”. 
The first wherein clause is considered indefinite because the limitation is regarding data networks whereas the claim is directed to a method from the point of claimed processor. The examiner finds it would be unclear to a potential infringer how this clause limits the scope of the claim required for infringement (in particular the step of selecting). 
The second wherein clause is considered indefinite because the select vehicle is outside the scope of the claim, which is directed to a method (claim 1), CRM(claim 13) and apparatus (claim 17, which is not the vehicle).  The examiner finds it would be unclear to a potential infringer how this limits the scope the scope of the claim. 
Third limitation recites, “wherein1 the encrypted protected data is configured to be decrypted by the select vehicle using the encryption key to provide the protected data, and
wherein2 the select vehicle is configured to update one or more automotive control systems using the protected data”. 
The first wherein clause is considered outside the scope of the claimed inventions because encrypted protected data is not part of the method, CRM, or apparatus. The examiner 
The second wherein clause is considered indefinite because the select vehicle is outside the scope of the claim, which is directed to a method (claim 1), CRM(claim 13) and apparatus (claim 17, which is not the vehicle).  The examiner finds it would be unclear to a potential infringer how this limits the scope the scope of the claim. 
Fifth limitation recites, “wherein1 the select vehicle is configured to communicate with the security network via a second interface of the two or more wireless communication interfaces, 
wherein2 the security network comprises a satellite constellation and is configured as an out-of-band side-channel to provide security enhancement to the one or more data network” and 
“wherein3 the security network is further configured to provide broader geographic access to the select vehicle than each of the one or more data networks.” 
The first, second & third wherein clauses are considered outside the scope of the claimed inventions because the select vehicle and the security network are not part of the claimed method, CRM, or apparatus. It is unclear how the select vehicle or security network clauses above are affecting the scope of the claimed inventions, as required for infringement. 


Claim 2 also contains the trademark/trade name such as “LTE network, an ATSC network, a Wi-Fi network, an Ethernet network, a Ku band satellite communications network, a Ka band satellite communications network”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe selected data network and selected security  network and, accordingly, the identification/description is indefinite.
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, dependent claims are also rejected based on the same rationale as applied to their parent claims above.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13 and 17 recites phrases like "encryption key is configured to", "select vehicle configured to", "data networks is configured to", and "security network is configured to". 
Disclosure is silent with respect to any type of algorithm or flowchart which would explain an ordinary person skilled in the art before the effective filing date of the claimed invention to understand how the 'encryption key, select vehicle, data networks and security network' are configured to perform steps in method, computer-readable medium and (functions in the) apparatus claims. Disclosure merely recites claim language in identical scope in paragraphs [0011-0012] and [0065-0066]. 
As per MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this see MPEP 2161.01 Section I.   In this particular case, the examiner finds that the claimed results language defining the encryption key, select vehicle, data networks, and security network, are not disclosed adequately in the specification in order to apprise one of ordinary skill how the results for each of these entities is/are achieved.
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, dependent claims are also rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (US20150180840A1) in view of Schneiders et al., (EP3306891A1) and Ross et al., (US9432929B1).
Regarding claims 1, 13 and 17, Jung discloses:
	A method for secure communication of protected data to a select vehicle of a vehicle fleet comprising:
encrypting, by a processor using an encryption key, protected data for communication to a select vehicle of a vehicle fleet ([0019] encrypting original firmware using the secret key; [0029] a firmware encryption module encrypting the original firmware using the secret key; [0095] the server/ECU secret key 405 using a designated secret key generation function and acquires the first data by encrypting the original firmware using the generated server/ECU secret key 405), wherein the protected data is configured to update one or more automotive control systems of the select vehicle ([0115] The firmware database 920 is a storage medium to store original unencrypted firmware for ECUs mounted in a vehicle, and may maintain newest updated firmware information of the ECUs), and wherein the encryption key is configured to encrypt the protected data and decrypt the encrypted protected data ([0065] The server 310 may perform communication with the diagnostic apparatus 320 through wired or wireless connection, and when the server 310 receives a firmware transmission request of a specific ECU from the diagnostic apparatus 320, the server 310 is configured to encrypt the corresponding firmware and provide the encrypted firmware to the diagnostic apparatus);
[0019] encrypting the secret key using a public key of a reception terminal that is stored in advance; [0029] a secret key encryption module encrypting the secret key using a reception terminal public key that is stored in advance), 
wherein the encrypted encryption key is configured to be decrypted by a second key of the KEK pair possessed by the select vehicle ([0024] decrypting the encrypted secret key using a private key of the ECU that is stored in advance; [0030] a secret key decryption module decrypting the encrypted secret key using a private key of the ECU that is stored in advance); and 
transmitting, by the processor, the encrypted encryption key directly to the select vehicle ([0029] a communication unit transmitting firmware data including the encrypted firmware, the encrypted secret key, and the encrypted hash value to an external device; [0031] a server transmitting firmware data including encrypted firmware, an encrypted secret key, and an encrypted hash value to the diagnostic apparatus according to a firmware transmission request from the diagnostic apparatus, and an electronic control unit (ECU)). 
Jung fails to disclose:
selecting a network for communicating the protected data to the select vehicle from one or more data networks comprising at least one internet protocol network, wherein each of the one or more data networks is configured to provide narrower geographic access to the select vehicle than a security network and the one or more data networks exclude the security network, wherein the select vehicle is configured to communicate with the one or more data 
However, Schneiders discloses:
selecting a network for communicating the protected data to the select vehicle from one or more data networks comprising at least one internet protocol network (i.e. WLAN) and providing narrower geographic access to the select vehicle than a security network, wherein the one or more data networks exclude the security network ([0029] The communication module 202 exchanges the key via the first network interface which uses or supports a first network protocol … other broadband data connections or data protocols may be used, such as one of the IEEE802.11 standardized wireless LAN (WLAN) protocols), wherein the select vehicle is configured to communicate with the one or more data networks via a first interface of two or more wireless communication interfaces, and wherein the selected network is chosen based on bandwidth and geographic access to the select vehicle ([0018] the communication is within a communication module for a motor vehicle having a first network interface with a first maximum data rate; [0029] The communication module 202 exchanges the key via the first network interface which uses or supports a first network protocol. The first communication channel 208 over which this happens is in FIG. 2 … other broadband data connections or data protocols may be used, such as one of the IEEE802.11 standardized wireless LAN (WLAN) protocols);
[0011] a key for symmetric encryption is exchanged and the communication over the second network interface is symmetrically encrypted. This makes it possible to efficiently exchange the key via the network interface of the lower resource consumption and then perform symmetric encryption over the second network interface).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Jung and include a separate communication interfaces for a motor vehicle to communicate in encrypted form. 
The motivation to include separate communication modules is to ensure secure communication of protected data to a vehicle fleet to prevent compromise of the safety and operations of the vehicle system.
The combination of Jung and Schnieders does not disclose:
	wherein the security network comprises a satellite constellation and is configured as an out-of-band side-channel to provide security enhancement to the one or more data networks;  and wherein the security network is further configured to provide broader geographic access to the select vehicle than each of the one or more data networks.
However, Ross discloses:
	wherein the security network comprises a satellite constellation and is configured as an out-of-band side-channel to provide security enhancement to the one or more data networks (Col. 5, Line # 3-5; In some examples, the communications array 101 can also include a satellite network array 117 that can transmit and receive communications 160 via a global satellite Internet network).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Jung and Schnieders and allow the backend server to select ideal connection based on bandwidth of the connection when trying to communicate with a selected vehicle from a group of vehicles.
	The motivation to select optimum connection is to transmit the data from backend server to the selected vehicle in fast yet secure way possible based on bandwidth and geographic location. 	
	Regarding claim 13, it is computer-readable storage medium claim and recites the same concept as claim 1 and therefore rejected on same grounds.
	Regarding claim 17, it is an apparatus claim and recites the same concept as claim 1 and therefore rejected on same grounds.
Regarding claim 2, the combination of Jung, Schnieders and Ross discloses:
The method of claim 1, wherein the one or more data networks comprises an LTE network, an ATSC network, a Wi-Fi network, an Ethernet network, a Ku band satellite communications network, a Ka band satellite communications network, or any combination thereof (Ross: Col. 17, Line # 8-14).
Regarding claim 3, the combination of Jung, Schnieders and Ross discloses:
	The method of claim 1, wherein the KEK pair is unique to each vehicle of the vehicle fleet (Jung: [0070-0071]).
Regarding claim 4, 14 and 18 the combination of Jung, Schnieders and Ross discloses:
Jung: [0070-0071]).
Regarding claim 14, it is computer-readable storage medium claim and recites the same concept as claim 4 and therefore rejected on same grounds.
Regarding claim 18, it is an apparatus claim and recites the same concept as claim 4 and therefore rejected on same grounds.
Regarding claims 6, 15 & 19, the combination of Jung, Schnieders and Ross discloses:
The method of claim 1, wherein the first key of the KEK pair and second key of the KEK pair are symmetric keys generated independently by the processor and the select vehicle of the vehicle fleet based on pre-established seed parameters (Jung: [0011] & [0074]).
Regarding claim 15, it is computer-readable storage medium claim and recites the same concept as claim 6 and therefore rejected on same grounds.
Regarding claim 19, it is an apparatus claim and recites the same concept as claim 6 and therefore rejected on same grounds.
Regarding claim 7, the combination of Jung, Schnieders and Ross discloses:
The method of claim 6, wherein the first key of the KEK pair is regenerated independently by the processor on a pre-determined interval, and wherein the second key of the KEK pair is regenerated independently by the select vehicle of the vehicle fleet on the pre-determined interval (Schnieders: [0016]).
Regarding claim 8, the combination of Jung, Schnieders and Ross discloses:

generating, by the processor, new seed parameters, wherein the new seed parameters are configured to replace the pre-established seed parameters and trigger, upon receipt by the select vehicle of the vehicle fleet, regeneration of the second key of the KEK pair; encrypting, by the processor, the new seed parameters using the first key of the KEK pair, wherein the encrypted new seed parameters are configured to be decrypted by the second key of the KEK pair; transmitting, by the processor, the encrypted new seed parameters directly to the select vehicle via the security network; regenerating, by the processor using the new seed parameters, the first key of the KEK pair (Jung: [0028] & [0074]).
Regarding claim 9, the combination of Jung, Schnieders and Ross discloses:
The method of claim 1, wherein transmitting the encrypted data to the select vehicle via the selected network of the data network and transmitting the encrypted encryption key directly to the select vehicle via the security network occur in parallel (Schneiders: [0007]).
Regarding claim 10, the combination of Jung, Schnieders and Ross discloses:
The method of claim 1, further comprising:
encrypting, by the processor using the encryption key, new protected data for communication to the select vehicle of the vehicle fleet (Jung: [0019] & [0029]);
	transmitting, by the processor, the encrypted new protected data to the select vehicle via the selected network of the one or more data networks, wherein the encrypted new protected data is configured to be decrypted by the encryption key transmitted to the select vehicle in a prior transmission (Jung: [0029] & [0031]).
Regarding claims 11, 16 and 20 the combination of Jung, Schnieders and Ross discloses:

generating, by the processor, the encryption key based on a dataset of a plurality of datasets and on a pre-determined interval, wherein each of the plurality of datasets comprise a different amount of information and correspond to a control system of the one or more automotive control systems of the select vehicle, wherein the pre-determined interval is greater when the dataset comprises more information and lower when the dataset comprises less information (Schnieders: [0031]).
Regarding claim 16, it is computer-readable storage medium claim and recites the same concept as claim 11 and therefore rejected on same grounds.
Regarding claim 20, it is an apparatus claim and recites the same concept as claim 11 and therefore rejected on same grounds.
Regarding claim 12, the combination of Jung, Schnieders and Ross discloses:
The method of claim 1, further comprising:
transmitting, by the processor, the encrypted protected data to a plurality of vehicles of the vehicle fleet via the one or more data networks (Jung: [0019] & [0029]); and
transmitting, by the processor, the encrypted encryption key directly to the plurality of vehicles via the security network (Jung: [0029] & [0031]).
Regarding claim 21, 22 & 23, the combination of Jung, Schnieders and Ross discloses:
The method of claim 1, wherein selecting the network of one or more data networks for communicating the protected data to the select vehicle includes receiving information identifying the selected network from the select vehicle over the selected network (Ross: FIG. 9B).
22, it is computer-readable storage medium claim and recites the same concept as claim 21 and therefore rejected on same grounds.
Regarding claim 23, it is an apparatus claim and recites the same concept as claim 21 and therefore rejected on same grounds.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (US20150180840A1) in view of Schneiders et al., (EP3306891A1) in view Ross et al., (US9432929B1), in view of Karp et al., (US8214638B1) and further in view of Jalanko et al., (US20160261566A1).
Regarding claim 5, the combination of Jung, Schneiders and Ross fails to disclose:
The method of claim 4, further comprising: 
generating, by the processor, a replacement KEK pair comprising: a replacement first key comprising a public encryption key unrestricted to the processor and the select vehicle of the vehicle fleet, and a replacement second key comprising a private encryption key exclusive to the processor and the select vehicle; encrypting, by the processor, the replacement second key of the replacement KEK pair using the first key of the KEK pair, wherein the encrypted replacement second key is configured to be decrypted by the second key of the KEK pair; transmitting, by the processor, the encrypted replacement second key directly to the select vehicle of the vehicle fleet via the security network, wherein the replacement second key is configured to replace the second key; and replacing, by the processor, the first key with the replacement first key of the replacement KEK pair for subsequent encryption of the encryption second key is further configured to decrypt the encryption key encrypted by the replacement first key.
However, Karp discloses:
generating, by the processor, a replacement KEK pair comprising (Col. 5, Line # 10-11; FIG. 3 illustrates a method for generating and transmitting new public keys 113): 
a replacement first key comprising a public encryption key unrestricted to the processor and the select vehicle of the vehicle fleet, and a replacement second key comprising a private encryption key exclusive to the processor and the select vehicle (Col. 5, Line # 19-23; From time to time, the source secure communications manager 101 generates 305 at least one new private/public key pair 111 NEW 113 NEW, and replaces 307 an associated, old private/public key pair (e.g., 111 1 113 1 therewith); 
replacing, by the processor, the first key with the replacement first key of the replacement KEK pair for subsequent encryption of the encryption key for transmissions via the security network, wherein the replacement second key is further configured to decrypt the encryption key encrypted by the replacement first key (Col. 5, Line # 23-28; For each new private key 111 NEW, the source secure communications manager 101 also transmits 313 the corresponding new public key 113 NEW such that the new public key 113 NEW is associated with the corresponding certificate 109).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Jung, Schneiders, & Ross and replace old public private key pairs with new public private key pairs, as disclosed by Karp.
 old key pairs with new key pairs is to increase level of security in encrypted network communication. 
The combination of Jung, Schneiders, Ross & Karp fails to disclose:
	encrypting, by the processor, the replacement second key of the replacement KEK pair using the first key of the KEK pair, wherein the encrypted replacement second key is configured to be decrypted by the second key of the KEK pair; transmitting, by the processor, the encrypted replacement second key directly to the select vehicle of the vehicle fleet via the security network, wherein the replacement second key is configured to replace the second key.
However, Jalanko discloses:
	encrypting, by the processor, the replacement second key of the replacement KEK pair using the first key of the KEK pair, wherein the encrypted replacement second key is configured to be decrypted by the second key of the KEK pair ([0012] The securing can comprise encrypting the second private key by means of the associated public key; [0013] The secured second private key can be encrypted based on the associated public key such that the encryption can only be decrypted with the first private key);
transmitting, by the processor, the encrypted replacement second key directly to the select vehicle of the vehicle fleet via the security network, wherein the replacement second key is configured to replace the second key ([0031] The second private key is secured at 21 based on a public key associated with the first private key. The secured second private key is then communicated at 22 to the device to replace the first private key).

	The motivation to include the method of replacement of key pairs is to enhance network security for providing a confidential data exchange among entities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/S.M.A./Patent Examiner, Art Unit 2432               

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432